Exhibit 10.7
THE CHUBB CORPORATION
LONG-TERM INCENTIVE PLAN (2009)
RESTRICTED STOCK UNIT AGREEMENT
     This RESTRICTED STOCK UNIT AGREEMENT, dated as of February 24, 2010, is by
and between The Chubb Corporation (the “Corporation”) and
                                         (the “Participant”), pursuant to The
Chubb Corporation Long-Term Incentive Plan (2009) (the “Plan”). Capitalized
terms that are not defined herein shall have the same meanings given to such
terms in the Plan. If any provision of this Agreement conflicts with any
provision of the Plan (as either may be interpreted from time to time by the
Committee), the Plan shall control.
     WHEREAS, pursuant to the provisions of the Plan, the Committee has
authorized the grant to the Participant of Restricted Stock Units in accordance
with the terms and conditions of this Agreement, subject to the acceptance of
its terms by the Participant; and
     WHEREAS, the Participant and the Corporation desire to enter into this
Agreement to evidence and confirm the grant of such Restricted Stock Units on
the terms and conditions set forth herein.
     NOW, THEREFORE, the Participant and the Corporation agree as follows:
     1. Grant of Restricted Stock Units. Pursuant to the provisions of the Plan,
the Corporation on the date set forth above (the “Grant Date”) has granted and
hereby evidences the grant to the Participant, subject to the terms and
conditions set forth herein and in the Plan, of an award of ___Restricted Stock
Units (the “Award”).
     2. Vesting and Rights as a Shareholder. It is understood and agreed that
the grant of the Award evidenced hereby is subject to the following conditions:
          (a) Restrictions on Transfer. Until settlement of the Restricted Stock
Units in accordance with Section 6, the Restricted Stock Units may not be sold,
assigned, hypothecated, pledged or otherwise transferred or encumbered in any
manner except (i) by will or the laws of descent and distribution or (ii) to a
“Permitted Transferee” (as defined in Section 11(c) of the Plan) with the
permission of, and subject to such conditions as may be imposed by, the
Committee.
          (b) Restriction Period. The Restriction Period applicable to the
Restricted Stock Units covered by the Award shall begin on the date hereof and,
except as otherwise provided in Section 3 or 4, shall, subject to the
Participant’s continued employment from the Grant Date, lapse on the third
anniversary of the Grant Date (such date to be hereafter referred to as the
“Vesting Date”).

 



--------------------------------------------------------------------------------



 



          (c) No Rights as a Shareholder. Until shares of Stock are issued, if
at all, in satisfaction of the Corporation’s obligations under this Award, in
the time and manner provided in Section 6, the Participant shall have no rights
as a shareholder.
          (d) Dividend Equivalents. Without limiting the generality of the
foregoing, until settlement of the Restricted Stock Units in accordance with
Section 6, as soon as practicable after cash dividends are paid on the Stock,
the Participant shall be paid an amount in cash equal to the amount of dividends
paid on that number of shares of the Stock as is equal to the number of the
Participant’s Restricted Stock Units. In any event, such payments shall be made
by the March 15th following the year in which the actual dividends are paid on
shares of Stock.
     3. Termination of Employment.
          (a) Qualifying Termination. If the Participant’s employment terminates
by reason of a Qualifying Termination during the Restriction Period, the
Restriction Period shall lapse as to (and there shall become vested and
non-forfeitable) that number of Restricted Stock Units equal to the product of
(i) the number of Restricted Stock Units covered by the Award and (ii) a
fraction, the numerator of which is the number of full calendar months during
the Restriction Period that the Participant was employed and the denominator of
which is 36. The remainder of the Restricted Stock Units covered by the Award
shall be forfeited and canceled without further action by the Corporation or the
Participant as of the date of such termination.
          (b) Termination for any Other Reason. If the Participant’s employment
terminates for any reason other than a Qualifying Termination during the
Restriction Period, all of the unvested Restricted Stock Units covered by the
Award shall be forfeited and canceled without further action by the Corporation
or the Participant as of the date of such termination. For purposes of the
Award, the term “Retirement” shall mean a termination of the Participant’s
employment other than for Cause at or after the Participant’s normal retirement
age or earliest retirement date, in each case as specified in the Pension Plan
of The Chubb Corporation or its successor (the “Pension Plan”). Accordingly, all
of the unvested Restricted Stock Units covered by the Award shall be forfeited
and canceled without further action by the Corporation or the Participant as of
the date a Participant is terminated for Cause, whether prior to, on, or after
the Participant’s normal retirement age or earliest retirement date, in each
case as specified in the Pension Plan.
          (c) Transfers between the Corporation and Subsidiaries; Leaves, Other
Absences and Suspension. Transfer from the Corporation to a Subsidiary, from a
Subsidiary to the Corporation, or from one Subsidiary to another shall not be
considered a termination of employment. Any question regarding whether a
Participant’s employment has terminated in connection with a leave of absence or
other absence from active employment shall be determined by the Committee, in
its sole discretion, taking into account the provisions of applicable law and
the Corporation’s generally applicable employment policies and practices. The
Committee also may suspend the operation of the termination of employment
provisions of this Agreement for such period and upon such terms and conditions
as it may deem necessary or appropriate to further the interests of the
Corporation.

-2-



--------------------------------------------------------------------------------



 



     4. Change in Control. Notwithstanding anything in Section 6 to the
contrary, Section 9 of the Plan shall apply in the event of a Change in Control.
     5. Adjustment in Capitalization. In the event that the Committee shall
determine that any stock dividend, stock split, share combination, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, exchange of shares, warrants or rights offering
to purchase Stock at a price substantially below fair market value, or other
similar corporate event affects the Stock such that an adjustment is required in
order to preserve, or to prevent the enlargement of, the benefits or potential
benefits intended to be made available under this Award, then the Committee
shall, in such manner as the Committee may deem equitable (in its sole
discretion), adjust any or all of the number and kind of units subject to this
Award and/or, if deemed appropriate, make provision for a cash payment to the
person holding this Award; provided, however, that, unless the Committee
determines otherwise, the number of Restricted Stock Units subject to this Award
always shall be a whole number.
     6. Settlement of Restricted Stock Units. Subject to the provisions of
Section 4 and this Section 6, the Corporation shall deliver to the Participant
(or, if applicable, the Participant’s Designated Beneficiary or legal
representative) that number of shares of Stock as is equal to the number of
Restricted Stock Units covered by the Award that have become vested and
nonforfeitable within 90 days after the earlier of (i) death, (ii) Disability,
(iii) Separation from Service, or (iv) the Vesting Date.
     Notwithstanding the foregoing, if the Participant is (or is reasonably
expected to be) a “covered employee” within the meaning of Section 162(m) of the
Code for the calendar year in which delivery of Stock would ordinarily be made
to the Participant, the Corporation shall delay delivery to the Participant of
that portion of the shares of Stock for which the Corporation reasonably
believes that Section 162(m) of the Code will preclude the Corporation from
taking a compensation expense deduction until the Participant’s Separation from
Service.
     Delivery of shares upon a Separation from Service under this Section shall
be subject to the six month delay rule in Section 6(d) of the Plan, if
applicable.
     In accordance with terms and conditions established by the Committee, the
Participant may be eligible to defer delivery of shares under the terms of the
Corporation’s Key Employee Deferred Compensation Plan (2005) or its successor.
     7. Notice. Any notice given hereunder to the Corporation shall be addressed
to The Chubb Corporation, Attention: Secretary, 15 Mountain View Road, P.O. Box
1615, Warren, New Jersey 07061-1615, and any notice given hereunder to the
Participant shall be addressed to the Participant at the Participant’s address
as shown on the records of the Corporation.
     8. Restrictive Covenants. As a condition to the receipt of the Award made
hereby, the Participant agrees to be bound by the terms and conditions hereof
and of the Plan, including the following restrictive covenants:
          (a) Non-Disclosure. The Participant shall not, without prior written
authorization from the Committee, disclose to anyone outside the Corporation, or
use (other than in the Corporation’s or any of the Subsidiaries’ business), any
confidential information or

-3-



--------------------------------------------------------------------------------



 



material relating to the business of the Corporation or any of the Subsidiaries
that is acquired by the Participant either during or after employment with the
Corporation or any of the Subsidiaries.
          (b) Non-Solicitation. Unless the Participant has received prior
written authorization from the Committee, the Participant shall not during his
or her employment or service with the Corporation or any of the Subsidiaries and
for a period of one (1) year following any termination of such employment or
service relationship (the “Restricted Period”):
               (i) Directly or indirectly, employ, solicit, persuade, encourage,
or induce any individual employed by the Corporation or any of the Subsidiaries
to become employed by or associated with any person or entity other than the
Corporation or any of the Subsidiaries; or
               (ii) Directly or indirectly, solicit business on behalf of a
Competitive Business from any Customer with whom the Participant has had, or
employees reporting to the Participant have had, personal contact or dealings
with on behalf of the Corporation or any of the Subsidiaries during the one
(1) year period preceding the Restricted Period.
          (c) Non-Competition. Unless the Participant has received prior written
authorization from the Committee, the Participant shall not, whether during his
or her employment or service with the Corporation or any of the Subsidiaries or
during the Restricted Period, directly or indirectly compete with the business
of the Corporation or any of the Subsidiaries by becoming an officer, agent,
employee, consultant, partner or director of a Competitive Business, or
otherwise render services to or assist or hold an interest (except as a less
than one (1) percent shareholder of a public company) in any Competitive
Business. Notwithstanding the foregoing, it shall not be a violation of this
Section 8(c) for the Participant to serve as a director for any entity which
would otherwise be a Competitive Business if the Participant was serving as a
director for such entity at the time of his or her termination of employment in
compliance with the Corporation’s Policy Statement on Conflict of Interest.
          “Customer” shall mean a person or entity to which the Corporation or
any of the Subsidiaries is at the time providing services (which includes the
provision of insurance or any other contractual obligation under any products of
the Corporation or any of the Subsidiaries); for avoidance of doubt, it is
understood and agreed that the term “Customer” includes any broker, agent, or
other third party acting for or on behalf of such broker or agent.
          “Competitive Business” shall mean any person or entity (including any
joint venture, partnership, firm, corporation or limited liability company) that
engages, directly or indirectly, in the property and casualty insurance
business, including, but not limited to, commercial insurance, personal
insurance, specialty insurance, surety, excess and surplus lines, and/or
reinsurance, and/or any other business that is a significant business of, the
Corporation and the Subsidiaries as of the date of the Participant’s termination
of employment or service with the Corporation or any of the Subsidiaries;
provided however, that a business set forth above shall not be considered a
“Competitive Business” in the event that, as of the date of the Participant’s
termination of employment or service with the Corporation or any of the
Subsidiaries, such business is no longer a business of the Corporation or any of
the Subsidiaries.

-4-



--------------------------------------------------------------------------------



 



          (d) Inventions. A Participant shall disclose promptly and assign to
the Corporation all right, title, and interest in any invention or idea,
patentable or not, made or conceived by the Participant during employment by the
Corporation or any of the Subsidiaries, relating in any manner to the actual or
anticipated business, research or development work of the Corporation or any of
the Subsidiaries and shall do anything reasonably necessary to enable the
Corporation or any of the Subsidiaries to secure a patent, copyright or any
other intellectual property rights where appropriate in the United States and in
foreign countries.
          (e) Relief with Respect to Violations of Covenants. Failure to comply
with the provisions of this Section 8 at any point before the Restricted Stock
Units covered by the Award are settled in accordance with Section 6 of this
Agreement shall cause such Restricted Stock Units to be canceled and rescinded
without any payment therefor. For the avoidance of doubt, following a failure to
comply with this Section 8, all shares of Stock in respect of any portion of the
Restricted Stock Units covered by the Award for which delivery has been deferred
under the Deferred Compensation Plan in accordance with Section 2 hereof shall
be forfeited, and accordingly the Participant shall have no further right to
delivery or payment in respect of any such shares. In the event that all or any
portion of the Restricted Stock Units covered by this Award shall have been
settled in accordance with the terms of this Agreement within twelve (12) months
of the date on which any breach by the Participant of any of the provisions of
this Section 8 shall have first occurred, the Committee may require that the
Participant repay (with appreciation (if any), determined up to the date
repayment is made), and the Participant shall promptly repay, to the Corporation
the Fair Market Value of any Stock conveyed to the Participant within such
period in respect of such Restricted Stock Units. Additionally, the Participant
agrees that the Corporation shall be entitled to an injunction, restraining
order or such other equitable relief restraining the Participant from committing
any violation of the covenants or obligations contained in this Section 8. These
rescission rights and injunctive remedies are cumulative and are in addition to
any other rights and remedies the Corporation may have at law or in equity. The
Participant acknowledges and agrees that the covenants and obligations in this
Section 8 relate to special, unique and extraordinary matters and that a
violation or threatened violation of any of the terms of such covenants or
obligations will cause the Corporation and the Subsidiaries irreparable injury
for which adequate remedies are not available at law.
          (f) Reformation. The Participant agrees that the provisions of this
Section 8 are necessary and reasonable to protect the Corporation in the conduct
of its business. If any restriction contained in this Section 8 shall be deemed
to be invalid, illegal or unenforceable by reason of the extent, duration, or
geographical scope hereof, or otherwise, then the court making such
determination shall have the right to reduce such extent, duration, geographical
scope, or other provisions hereof, and in its reduced form such restriction
shall then be enforceable in the manner contemplated hereby.
     9. Withholding. At the Committee’s discretion, the Participant shall be
required to either pay to the Corporation the amount of any taxes required by
law to be withheld as may be necessary in the opinion of the Corporation to
satisfy tax withholding required under the laws of any country, state, province,
city, or other jurisdiction with respect to Stock deliverable hereunder or, in
lieu thereof, the Corporation shall have the right to retain (or the Participant
may be offered the opportunity to elect to tender) the number of shares of Stock
whose Fair Market Value equals such amount required to be withheld.

-5-



--------------------------------------------------------------------------------



 



     10. Committee Discretion; Delegation. Notwithstanding anything contained in
this Agreement to the contrary, the Committee, in its sole discretion and in
accordance with the terms of the Plan, may take any action that is authorized
under the terms of the Plan that is not contrary to the express terms hereof,
including accelerating the lapse of the Restriction Period with respect to all
or any portion of the Restricted Stock Units covered by the Award, at such times
(including, without limitation, upon or in connection with the Participant’s
termination of employment) and upon such terms and conditions as the Committee
shall determine. Nothing in this Agreement shall limit or in any way restrict
the power of the Committee, consistent with the terms of the Plan, to delegate
any of the powers reserved to it hereunder to such person or persons as it shall
designate from time to time.
     11. No Right to Continued Employment. Neither the execution and delivery
hereof nor the granting of the Award shall constitute or be evidence of any
agreement or understanding, express or implied, on the part of the Corporation
or any of the Subsidiaries to employ or continue the employment of the
Participant for any period.
     12. Governing Law. The Award and the legal relations between the parties
shall be governed by and construed in accordance with the laws of the State of
New Jersey (without reference to the principles of conflicts of law).
     13. Signature in Counterpart. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signature
thereto and hereto were upon the same instrument. This Agreement may be accepted
by the Participant by means of an electronic acceptance.
     14. Binding Effect; Benefits. This Agreement shall be binding upon and
inure to the benefit of the Corporation and the Participant and their respective
successors and permitted assigns. Nothing in this Agreement, express or implied,
is intended or shall be construed to give any person other than the Corporation
or the Participant or their respective successors or assigns any legal or
equitable right, remedy or claim under or in respect of any agreement or any
provision contained herein.
     15. Amendment. The Committee may affirmatively act to amend, modify, or
terminate this Agreement at any time prior to payment in any manner not
inconsistent with the terms of the Plan. Any such action by the Committee shall
be subject to the Participant’s consent if the Committee determines that such
action would have a materially adverse effect on the Participant’s rights under
such Award, whether in whole or in part. Notwithstanding the foregoing, the
Committee, in its sole discretion, may amend an Award if it determines such
amendment is necessary or advisable for the Corporation to comply with
applicable law (including Section 409A of the Code), regulation, rule, or
accounting standard. As soon as is administratively practicable following the
date of any such amendment to this Agreement, the Corporation shall notify the
Participant of the amendment; provided, however, that failure to provide such
notice shall not invalidate or otherwise impair the enforceability of such
amendment.

-6-



--------------------------------------------------------------------------------



 



     16. Sections and Other Headings. The section and other headings contained
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.
     IN WITNESS WHEREOF, the Corporation, by its duly authorized officer, and
the Participant have executed this Agreement in duplicate as of the day and year
first above written.

            THE CHUBB CORPORATION
      By:                                     By:           Participant         
   

-7-